DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first sensing member…to sense a first parameter” in claims 1-2,6-15 and 18-20, “second sensing member…to sense a second parameter” in claims 1-2,6-15 and 18-20, “third sensing member…to sense a third parameter” in claims 8 and 14-19, “fourth sensing member…to sense a fourth parameter” in claims 9 and 14-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In particular the “first sensing member”, “second sensing member”, “third sensing member” and “fourth sensing member” have been interpreted to include a pressure sensor including a MEMS sensor, pressure sensing catheter, fiberoptic pressure sensing catheter as disclosed within the specification, see para. [0059]-[0062], and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 3 and 16-18 are objected to because of the following informalities:  Claim 3, line 3 should recite --microelectrical mechanical (MEMS) sensor—in order to spell out the acronym at the first instance of use. Claims 16-18 should recite –the first pressure sensing member-- and  --the second pressure sensing member--  in order to provide proper antecedent basis. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4 and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0318114 to Pranevicius et al. (Pranevicius) in view of US 2006/00064059 to Gelfand et al. (Gelfand) (both cited by applicant).
In reference to at least claim 1
Pranevicius teaches venous modulation of collateral perfusion of cerebral ischemia which discloses medical device system for treating a heart, the system comprising: a control system (e.g. controller 22, Figs. 1,3 and pump, para. [0029]-[0030]) having a processor (e.g. controller 22, Figs. 1,3) and a pump (e.g. pump for fluid injection/withdrawal to actuate balloon, para. [0029]-[0030]); a first expandable member coupled to the processor (e.g. balloon 32, Figs. 1-3, coupled to the controller, para. [0030]-[0031]), wherein the first expandable member is configured to be positioned in the superior vena cava (e.g. balloon 32 located within the superior vena cava, Fig. 3); a second expandable member coupled to the processor (e.g. balloon 32, Figs. 1-3, coupled to the controller, para. [0030]-[0031]), wherein the second expandable member is configured to be positioned in the inferior vena cava (e.g. balloon 32 located within the inferior vena cava, Fig. 3); a first sensing member (e.g. pressure sensor and/or optical fiber for oxygen saturation measurement in the SVC, para. [0030]) having a first end positioned adjacent the first expandable member (e.g. pressure sensor within the superior vena cava for sensing pressure of the SVC, para. [0030]) and a second end coupled to the control system (e.g. measurements are used by the controller for controlling balloon inflation and withdrawal, para. [0038]), the first sensing member designed to sense a first parameter (e.g. optic fiber to allow for oxygen saturation measurement in the SVC and/or pressure sensor for sensing pressure of the SVC, para. [0030]); wherein the pump is designed to expand or contract the first expandable member, the second expandable member or both the first and the second expandable members based on a change in the first parameter, the second parameter or a change in both the first and the second parameters (e.g. measurements are used by the controller for controlling balloon inflation and withdrawal, para. [0038]). Pranevicius discloses several sensing members for measuring (e.g. para. [0030]) but does not explicitly teach a second sensing member having a first end positioned adjacent the second expandable member and a second end coupled to the control system, the second sensing member designed to sense a second parameter. 
Gelfand teaches treatment of infarct expansion by partially occluding vena cava which discloses a medical device (e.g. Fig. 3) that includes a catheter (e.g. 100, Fig. 1-3) that includes a balloon (e.g. 106, Figs. 1-3) that is used to occlude the inferior vena cava (e.g. para. [0028]-[0029]) and further discloses sensing members integrated on a catheter to provide reliable and accurate measurements of pressure (e.g. para. [0051]) including positioning a sensing member within the IVC position (e.g. 306, Fig. 3, para. ) to provide accurate and reliable measurements of pressure within the IVC (e.g. para. [0051]) and using the pressure measurements to control inflation and deflation of the balloon (e.g. para. [0051]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Pranevicius to include a sensing member positioned adjacent the second expandable member coupled to the control system as taught by Gelfand in order to yield the predictable result of providing accurate and reliable measurements of pressure within the IVC to adjust the occlusion of the IVC to reduce the likelihood of the  patient experiencing hypotension. 
In reference to at least claim 2
Pranevicius modified by Gelfand teaches a system according to claim 1. Gelfand further discloses the sensed parameter being blood pressure (e.g. monitoring blood pressure, para. [0032], [0045], [0051]). 
In reference to at least claim 4
Pranevicius modified by Gelfand teaches a system according to claim 1. Pranevicius further discloses the sensing member including a fiber optic sensor (e.g. conventional fiber optic pressure sensor, para. [0030]). Gelfand further discloses the sensing member including a fiber optic sensor (e.g. fiber optics, para. [0051]). 
In reference to at least claim 7
Pranevicius modified by Gelfand teaches a system according to claim 1. Pranevicius further discloses wherein the first expandable member is configured to be positioned in the superior vena cava and the second expandable member if configured to be positioned in the inferior vena cava (e.g. (e.g. balloon 32, Figs. 1-3, coupled to the controller, para. [0030]-[0031]) but does not explicitly teach the first expandable member and the second expandable member being tracked through the femoral vein. Gelfand discloses that it is well known within the art to use a femoral vein approach for inserting a balloon within the cardiac vasculature including the vena cava (e.g. introduced into the femoral vein…using well-known interventional technique via an incision or puncture in groin, para. [0028], [0032]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Pranevicius to include the first expandable member and the second expandable member being tracked through the femoral vein as such technique of placement utilizing the femoral vein was well known in the art as disclosed by Gelfand and would have yield the predictable result of an alternative procedure for placing the catheter that is practical, simple, easily reversible and minimally invasive (e.g. ‘059, para. [0014]). 
In reference to at least claim 8
Pranevicius modified by Gelfand teaches a system according to claim 1. Pranevicius further discloses a third sensing member having a first end positioned adjacent the first expandable member and a second end coupled to the control system, the third sensing member designed to sense a third parameter (e.g. several sensing members disclosed as being able to sense within the SVC including a conventional optic filer for oxygen saturation measurement in the SVC, thermistor for cerebral blood flow measurement, Fig. 2, para. [0026], [0030]; measurements are used by the controller for controlling balloon inflation and withdrawal, para. [0038]).
In reference to at least claim 9
Pranevicius modified by Gelfand teaches a system according to claim 8. Gelfand further discloses a fourth sensing member having a first end positioned adjacent the second expandable member and a second end coupled to the control system (e.g. several sensing members disclosed as being located near the balloon within the IVC 306, 307, 309, which are used by controller to control inflation and deflation of the balloon 106, para. [0051]), the fourth sensing member designed to sense a fourth parameter (e.g. several sensing members disclosed as being located near the balloon within the IVC 306, 307, 309 which sense various physiologic measurements, para. [0051]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Pranevicius to include a fourth sensing member having a first end positioned adjacent the second expandable member and a second end coupled to the control system as taught by Gelfand in order to yield the predictable result of providing accurate and reliable measurements of physiologic measurements of the subject to aid in adjusting the occlusion balloon to maintain appropriate cardiac output. 
In reference to at least claim 10
Pranevicius modified by Gelfand teaches a system according to claim 9. Pranevicius further discloses wherein the first expandable member is positioned between a distal end of the first sensing member and a distal end of the third sensing member (e.g. several sensing members disclosed as being able to sense within the SVC including a conventional optic filer for oxygen saturation measurement in the SVC, thermistor for cerebral blood flow measurement, Fig. 2, para. [0026], [0030]). 
In reference to at least claim 11
Pranevicius modified by Gelfand teaches a system according to claim 1. Pranevicius further discloses a first elongate shaft having a first end coupled to the first expandable member (e.g. elongate shaft of catheter 12 with an end coupled to an expandable member 32, Figs 2-3), a second end coupled to the control system (e.g. elongate shaft of catheter 12 with an end coupled to a controller 22 and pump for fluid injection and withdrawal, Figs. 2-3, para. [0030]),  and a plurality of lumens extending therein (e.g. multiple lumens extending through the catheter para. [0013], [0029]-[0030]), and wherein at least a portion of the first sensing member extends within at least a portion of a first lumen of the plurality of lumens (e.g. pressure sensor and/or optical fiber for oxygen saturation measurement in the SVC which can be located in a lumen of the catheter, para. [0030]).
In reference to at least claim 12
Pranevicius modified by Gelfand teaches a system according to claim 11. Gelfand further discloses wherein at least a portion of the second sensing member extends within at least a portion of a second lumen of the plurality of lumens (e.g. several sensing members disclosed as being located near the balloon within the IVC 306, 307, 309, which are used by controller to control inflation and deflation of the balloon 106, para. [0051], multiple lumens for inflation of balloon, infusion of drugs and monitoring blood pressure, para. [0032], [0035], [0048]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Pranevicius to include at least a portion of the second sensing member extending within at least a portion of a second lumen of the plurality of lumens as taught by Gelfand in order to yield the predictable result of providing accurate and reliable measurements of pressure within the IVC to adjust the occlusion of the IVC to reduce the likelihood of the patient experiencing hypotension. 
In reference to at least claim 13
Pranevicius modified by Gelfand teaches a system according to claim 1. Pranevicius further discloses further comprising a memory, the memory including a set of instructions executable by the processor (e.g. operations, while described functionally, computationally, or logically, are understood to be implemented by computer programs or equivalent electrical circuits, microcode, or the like, para. [0054], therefore it is inherent that some form of memory is present for including a set of instructions executable by the controller “processor”), wherein the set of instructions is configured to expand both the first and the second expandable members based on a change in the first parameter, the second parameter or a change in both the first and the second parameters (e.g. measurements are used by the controller for controlling balloon inflation and withdrawal, para. [0038]). 
In reference to at least claim 14
Pranevicius teaches venous modulation of collateral perfusion of cerebral ischemia which discloses medical device system for treating a heart, the system comprising: a control system (e.g. controller 22, Figs. 1,3 and pump, para. [0029]-[0030]) having a processor (e.g. controller 22, Figs. 1,3) and a pump (e.g. pump for fluid injection/withdrawal to actuate balloon, para. [0029]-[0030]); a first expandable member coupled to the processor (e.g. balloon 32, Figs. 1-3, coupled to the controller, para. [0030]-[0031]), wherein the first expandable member is configured to be positioned in the superior vena cava (e.g. balloon 32 located within the superior vena cava, Fig. 3); a second expandable member coupled to the processor (e.g. balloon 32, Figs. 1-3, coupled to the controller, para. [0030]-[0031]), wherein the second expandable member is configured to be positioned in the inferior vena cava (e.g. balloon 32 located within the inferior vena cava, Fig. 3); a first pressure sensing member (e.g. pressure sensor and/or optical fiber for oxygen saturation measurement in the SVC, para. [0030]) having a first end positioned adjacent the first expandable member (e.g. pressure sensor within the superior vena cava for sensing pressure of the SVC, para. [0030]) and a second end coupled to the control system (e.g. measurements are used by the controller for controlling balloon inflation and withdrawal, para. [0038]), the first sensing member designed to sense a first parameter (e.g. optic fiber to allow for oxygen saturation measurement in the SVC and/or pressure sensor for sensing pressure of the SVC, para. [0030]); a third sensing member having a first end positioned adjacent the first expandable member and a second end coupled to the control system, the third sensing member designed to sense a third parameter (e.g. several sensing members disclosed as being able to sense within the SVC including a conventional optic filer for oxygen saturation measurement in the SVC, thermistor for cerebral blood flow measurement, Fig. 2, para. [0026], [0030]; measurements are used by the controller for controlling balloon inflation and withdrawal, para. [0038]), wherein the pump is designed to expand or contract the first expandable member, the second expandable member or both the first and the second expandable members based on a change in the first parameter, the second parameter, the third parameter or the fourth parameter (e.g. measurements are used by the controller for controlling balloon inflation and withdrawal, para. [0038]). Pranevicius discloses several sensing members for measuring (e.g. para. [0030]) but does not explicitly teach a second pressure sensing member having a first end positioned adjacent the second expandable member and a second end coupled to the control system, the second sensing member designed to sense a second parameter and a fourth pressure sensing member having a first end positioned adjacent the second expandable member and a second end coupled to the control system, the fourth pressure sensing member designed to sense a fourth parameter;
Gelfand teaches treatment of infarct expansion by partially occluding vena cava which discloses a medical device (e.g. Fig. 3) that includes a catheter (e.g. 100, Fig. 1-3) that includes a balloon (e.g. 106, Figs. 1-3) that is used to occlude the inferior vena cava (e.g. para. [0028]-[0029]) and further discloses sensing members integrated on a catheter to provide reliable and accurate measurements of pressure (e.g. para. [0051]) including positioning a pressure sensing member within the IVC position (e.g. 306, Fig. 3, para. ) to provide accurate and reliable measurements of pressure within the IVC (e.g. para. [0051]) and using the pressure measurements to control inflation and deflation of the balloon (e.g. para. [0051]). Gelfand further discloses a fourth pressure sensing member having a first end positioned adjacent the second expandable member and a second end coupled to the control system (e.g. several sensing members disclosed as being located near the balloon within the IVC 306, 307, 309, which are used by controller to control inflation and deflation of the balloon 106, para. [0051]), the fourth sensing member designed to sense a fourth parameter (e.g. several sensing members disclosed as being located near the balloon within the IVC 306, 307, 309 which sense various physiologic measurements including various pressure measurements, para. [0051]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Pranevicius to include a pressure sensing member positioned adjacent the second expandable member and a second end coupled to the control system as taught by Gelfand in order to yield the predictable result of providing accurate and reliable measurements of pressure within the IVC to adjust the occlusion of the IVC to reduce the likelihood of the patient experiencing hypotension. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Pranevicius to include a fourth pressure sensing member having a first end positioned adjacent the second expandable member and a second end coupled to the control system as taught by Gelfand in order to yield the predictable result of providing accurate and reliable measurements of physiologic measurements of the subject to aid in adjusting the occlusion balloon to maintain appropriate cardiac output.
In reference to at least claim 15
Pranevicius modified by Gelfand teaches a system according to claim 14. Gelfand further discloses the sensed parameter being blood pressure (e.g. monitoring blood pressure, para. [0032], [0045], [0051]). 
In reference to at least claim 17
Pranevicius modified by Gelfand teaches a system according to claim 14. Pranevicius further discloses the sensing member including a fiber optic sensor (e.g. conventional fiber optic pressure sensor, para. [0030]). Gelfand further discloses the sensing member including a fiber optic sensor (e.g. fiber optics, para. [0051]). 
In reference to at least claim 18
Pranevicius modified by Gelfand teaches a system according to claim 14. Pranevicius further discloses wherein the first expandable member is positioned between a distal end of the first sensing member and a distal end of the third sensing member (e.g. several sensing members disclosed as being able to sense within the SVC including a conventional optic filer for oxygen saturation measurement in the SVC, thermistor for cerebral blood flow measurement, Fig. 2, para. [0026], [0030]). 
In reference to at least claim 19
Pranevicius modified by Gelfand teaches a system according to claim 14. Pranevicius further discloses further comprising a memory, the memory including a set of instructions executable by the processor (e.g. operations, while described functionally, computationally, or logically, are understood to be implemented by computer programs or equivalent electrical circuits, microcode, or the like, para. [0054], therefore it is inherent that some form of memory is present for including a set of instructions executable by the controller “processor”), wherein the set of instructions is configured to expand both the first and the second expandable members based on a change in the first parameter, the second parameter or a change in both the first and the second parameters (e.g. measurements are used by the controller for controlling balloon inflation and withdrawal, para. [0038]). 

Claim(s) 3, 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0318114 to Pranevicius et al. (Pranevicius) in view of US 2006/00064059 to Gelfand et al. (Gelfand) as applied to claims 1 and 14 further in view of US 2018/0169414 to Goedeke et al. (Goedeke). 
In reference to at least claim 3
Pranevicius modified by Gelfand teaches a system according to claim 1 but does not explicitly teach wherein the first sensing member, the second sensing member or both the first sensing member and the second sensing member includes a MEMS sensor.
Goedeke teaches methods of monitoring effects of neurostimulation which discloses a catheter the includes a MEMS pressure sensor that is integrated into the catheter for measuring pressure within the heart (e.g. para. [0953], [0983]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Pranevicius modified by Gelfand to include a sensing member that includes a MEMS pressure sensor that is integrated into the catheter as taught by Goedeke in order to yield the predictable result of a pressure sensor that provides more immediate feedback, occupies less space within the catheter reducing the size of the catheter and is easier to place anatomically leading to more accurate results (e.g. ‘414, para. [0953]). 
In reference to at least claim 5
Pranevicius modified by Gelfand teaches a system according to claim 1 but does not explicitly teach wherein the first sensing member, the second sensing member or both the first sensing member and the second sensing member includes a fluid-filled pressure sensing catheter.
Goedeke teaches methods of monitoring effects of neurostimulation which discloses a catheter the includes MEMS pressure sensor that is integrated into the catheter for measuring pressure within the heart (e.g. para. [0953], [0983]). Goedeke discloses that the use of fluid-filled pressure sensor (e.g. pressure sensor including fluid-filled column, para. [0953], [0983]) lumen
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Pranevicius modified by Gelfand to include a sensing member that includes a fluid-filled pressure sensing catheter as taught by Goedeke in order to yield the predictable result of a pressure sensor that is less affected by blood leading to a sensor that is well suited for long term usage (e.g. ‘414, para. [0953]). 
In reference to at least claim 16
Pranevicius modified by Gelfand teaches a system according to claim 14 but does not explicitly teach wherein the first sensing member, the second sensing member or both the first sensing member and the second sensing member includes a MEMS sensor.
Goedeke teaches methods of monitoring effects of neurostimulation which discloses a catheter the includes MEMS pressure sensor that is integrated into the catheter for measuring pressure within the heart (e.g. para. [0953], [0983])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Pranevicius modified by Gelfand to include a sensing member that includes a MEMS pressure sensor that is integrated into the catheter as taught by Goedeke in order to yield the predictable result of a pressure sensor that provides more immediate feedback, occupies less space within the catheter reducing the size of the catheter and is easier to place anatomically leading to more accurate results (e.g. ‘414, para. [0953]). 

Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0318114 to Pranevicius et al. (Pranevicius) in view of US 2006/00064059 to Gelfand et al. (Gelfand) and US Patent No. 6,555,057 to Barbut et al. (Barbut).
In reference to at least claim 6
Pranevicius modified by Gelfand teaches a system according to claim 1. Pranevicius further discloses wherein the first expandable member is configured to be positioned in the superior vena cava after the first expandable member has been tracked through the jugular vein (e.g. inserted though a percutaneously accessible vein such as the jugular or subclavian vein, para. [0025]) but does not explicitly teach wherein second expandable member is configured to be positioned in the inferior vena cava after the second expandable member has been tracked through the femoral vein. Gelfand discloses that it is known within the art to use a femoral vein approach for inserting balloon within the (e.g. introduced into the femoral vein…using well-known interventional technique via an incision or puncture in groin, para. [0028], [0032]). Providing separate catheters that are each introduced using at least one extracranial vein and accessing at least one artery which feeds the cerebral vasculature through incisions on any extracranial artery is well known in the art as evidence by Barbut (e.g. introduced using at least one extracranial vein, such as the internal jugular vein, the femoral vein, and/or the subclavian vein, and accessing at least one artery which feeds the cerebral vasculature through incisions on any extracranial artery, such as the common carotid artery, the internal carotid artery, the femoral artery, or the subclavian artery, Fig. 8-9, Col. 5, ll. 18-57, Col. 10, ll. 57-63). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Pranevicius to include separate catheters and advancing the second expandable member into the inferior vena cava through the femoral vein as such technique of introduction was well known in the art and would have yield the predictable result of an alternative method for placement of the second expandable member within the IVC that is practical, simple, easily reversible and minimally invasive (e.g. ‘059, para. [0014]).
In reference to at least claim 20
Pranevicius teaches venous modulation of collateral perfusion of cerebral ischemia which discloses a method for treating the heart, the method comprising: advancing a first medical device into the superior vena cava  (e.g. medical device includes balloon 32 located within the superior vena cava, Figs. 1-3, coupled to the controller, para. [0030]-[0031]) through the jugular vein (e.g. inserted though a percutaneously accessible vein such as the jugular or subclavian vein, para. [0025]), the first medical device including a first expandable member  (e.g. balloon 32, Figs. 1-3, coupled to the controller, para. [0030]-[0031]) and a first sensing member (e.g. pressure sensor and/or optical fiber for oxygen saturation measurement in the SVC, para. [0030]), both the first expandable member and the first sensing member coupled to a control system (e.g. measurements are used by the controller for controlling balloon inflation and withdrawal, para. [0038]); advancing a second medical device into the inferior vena cava (e.g. medical device includes balloon 32 located within the inferior vena cava, Figs. 1-3, coupled to the controller, para. [0030]-[0031]), the second medical device including a second expandable member (e.g. balloon 32, Figs. 1-3, coupled to the controller, para. [0030]-[0031]) the second expandable member coupled to the control system; sensing a first parameter with the first sensing member (e.g. optic fiber to allow for oxygen saturation measurement in the SVC and/or pressure sensor for sensing pressure of the SVC, para. [0030]); and expanding the first expandable member, the second expandable member or both the first and the second expandable members based on a change in the first parameter, a change in the second parameter, or a change in both the first and the second parameters (e.g. measurements are used by the controller for controlling balloon inflation and withdrawal, para. [0038]). Pranevicius discloses several sensing members for measuring (e.g. para. [0030]) but does not explicitly teach advancing the second medical device into the inferior vena cava through the femoral vein or a second sensing member having a first end positioned adjacent the second expandable member and a second end coupled to the control system, the second sensing member designed to sense a second parameter. 
Gelfand teaches treatment of infarct expansion by partially occluding vena cava which discloses a medical device (e.g. Fig. 3) that includes a catheter (e.g. 100, Fig. 1-3) that includes a balloon (e.g. 106, Figs. 1-3) that is used to occlude the inferior vena cava (e.g. para. [0028]-[0029]) and further discloses sensing members integrated on a catheter to provide reliable and accurate measurements of pressure (e.g. para. [0051]) including positioning a sensing member within the IVC position (e.g. 306, Fig. 3, para. ) to provide accurate and reliable measurements of pressure within the IVC (e.g. para. [0051]) and using the pressure measurements to control inflation and deflation of the balloon (e.g. para. [0051]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Pranevicius to include a sensing member positioned adjacent the second expandable member and a second end coupled to the control system as taught by Gelfand in order to yield the predictable result of providing accurate and reliable measurements of pressure within the IVC to adjust the occlusion of the IVC to reduce the likelihood of the patient experiencing hypotension. Further, providing separate catheters that are each introduced using at least one extracranial vein and accessing at least one artery which feeds the cerebral vasculature through incisions on any extracranial artery is well known in the art as evidence by Barbut (e.g. introduced using at least one extracranial vein, such as the internal jugular vein, the femoral vein, and/or the subclavian vein, and accessing at least one artery which feeds the cerebral vasculature through incisions on any extracranial artery, such as the common carotid artery, the internal carotid artery, the femoral artery, or the subclavian artery, Fig. 8-9, Col. 5, ll. 18-57, Col. 10, ll. 57-63). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Pranevicius to include separate catheters and advancing the second medical device into the inferior vena cava through the femoral vein as such technique of introduction was well known in the art and would have yield the predictable result of an alternative method for placement of the second expandable member within the IVC that is practical, simple, easily reversible and minimally invasive (e.g. ‘059, para. [0014]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0082132 to Annest et al. which teaches a signal transmitting and lesion excluding heart implanted for pacing defibrillating and/or sensing heart beat which discloses a double balloon design located in the SVC and IVC. US 2016/0263356 to Selim which teaches a cardiopulmonary resuscitation catheter and related systems and methods which discloses a balloon to occlude an IVC or SVC. US 2021/0187271 to Mele et al. which teaches a device for the ventricular emergency support which discloses placing balloons within the inferior vena cava and the superior vena cava. US 2021/0177425 to Kapur et al. which teaches systems and method for selectively occluding the superior vena cava for treating heart conditions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792